43 F.3d 1480
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.William TROWBRIDGE;  Helen Trowbridge;  Ralph Brian;  andKaren Brian, Defendants-Appellants.
No. 93-36155.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 8, 1994.*Decided Dec. 13, 1994.

Before:  NOONAN, O'SCANNLAIN, and LEAVY, Circuit Judges.


1
ORDER**


2
For the reasons contained in the magistrate judge's Report and Recommendation, as adopted by the September 13th, 1993 Order and Judgment of the district court, the decision appealed from is


3
AFFIRMED.



*
 The panel unanimously finds this case appropriate for submission on the briefs and without oral argument.  Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not suitable for publication and may not be cited to or by the courts of this circuit except pursuant to 9th Cir.R. 36-3